Citation Nr: 1542401	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-39 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for chloracne. 

2.  Entitlement to a higher initial disability rating (or evaluation) for posttraumatic stress disorder (PTSD), in excess of 50 percent from April 8, 2008 to September 15, 2009, and from November 1, 2009 to July 28, 2011.

3.  Service connection for a lumbar spine disorder. 

4.  Service connection for a right knee disorder. 

5.  Service connection for a chin scar. 

6.  Service connection for a right shoulder disorder.

7.  Service connection for a neck disorder. 

8.  Service connection for a skin disorder (including chloracne), to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1968 to June 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) from July 2007 (service connection for right shoulder, neck, low back, right knee, and chin disorders, and reopening of service connection for chloracne) and November 2008 (initial rating for PTSD) rating decisions by the Department of Veterans Affairs VA Regional Office (RO) in Jackson, Mississippi.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The September 2006 VA Form 21-526 shows that the Veteran claimed service connection for a shoulder injury.  The statement attached to the September 2006 VA Form 21-526 shows that the Veteran stated that he injured the left shoulder in service.  The rating decision, statement of the case, and supplemental statements of the case show that VA adjudicated the issue as service connection for a shoulder disorder without specifying which shoulder.  However, in a September 2009 statement, the Veteran stated that, after reviewing his September 2006 submission, he found that he stated that the injury received was to the left shoulder and that it was unfortunate that he did not note his error at that time.  The Veteran clarified that the September 2006 statement was erroneous and that the in-service injury sustained was to the right shoulder.  The Veteran further described how the in-service injury to the right shoulder occurred when a tree fell left to right across his body from a location to his rear, thereby injuring the right shoulder.  Furthermore, the November 2009 VA Form 9 and attached statement show that the Veteran specifically limited the appeal to service connection for a right shoulder disorder.   

Based on the foregoing, although the Veteran originally indicated that he was claiming service connection for a left shoulder disorder, the September 2009 statement and the November 2009 VA Form 9 and attached statement show that the Veteran specifically limited the appeal to the service connection for a right shoulder disorder.  See Jarvis v. West, 12 Vet. App. 559 (1999) (holding that a veteran's notice of disagreement indicated disagreement only with the effective date of a schizophrenia disability rating, and did not constitute a notice of disagreement as to the percentage of that disability rating where a notice of disagreement addressed only, and very specifically, the effective date issue, and there was no justification for a more liberal reading of the notice of disagreement than that expressed in its plain words); see also Maggitt v. West, 202 F.3d 1370 (Fed Cir. 2000) (recognizing that a narrow or specific disagreement may limit the jurisdiction of the reviewing court to the specific elements of the disability request contested).  Accordingly, the Board finds that the Veteran specifically limited this appeal to service connection for a right shoulder disorder; therefore, the issue of service connection for a left shoulder disorder is not before the Board on appeal. 

In June 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining private treatment records.  In an August 2014 letter, VA asked the Veteran to complete and return VA Forms 21-4142 in order to obtain the Veteran's private treatment records.  However, the record shows that the Veteran did not return the completed forms.  Accordingly, the Board finds that the AOJ substantially complied with the June 2014 Board remand directives in attempting to obtain the Veteran's private treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for appellate consideration.

The June 2014 Board decision also granted an initial disability rating of 50 percent for PTSD from April 8, 2008 to September 15, 2009, and denied a rating in excess of 50 percent from April 8, 2008 to September 15, 2009 and from November 1, 2009 to July 28, 2011.  The Veteran was in receipt of a temporary total (100 percent) rating pursuant to 38 C.F.R. § 4.29 (2015) from September 15, 2009 to November 1, 2009, and has been in receipt of a 100 percent schedular rating for PTSD from July 28, 2011.  The Veteran appealed the denial of a disability rating in excess of 50 percent for PTSD to the U.S. Court of Appeals for Veterans Claims (Court) for the initial rating period from April 8, 2008 to September 15, 2009 and from November 1, 2009 to July 28, 2011.  In a May 2015 Order, the Court vacated the Board's June 2014 denial of a disability rating in excess of 50 percent for PTSD for the rating period prior to July 28, 2011 and remanded the matter to the Board for compliance with the instructions included in a Joint Motion for Remand (JMR). 

The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The claim for service connection for chloracne was denied in a January 1997 rating decision on the basis that service treatment (medical) records were negative for any complaints, treatment, or diagnosis of chloracne during service, and there was no current disability of chloracne due to Agent Orange; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision or provide additional evidence within one year of the January 1997 rating decision.

2. Evidence received since the January 1997 rating decision is not cumulative and when considered with the old evidence triggers VA's duty to assist the Veteran by providing a VA opinion, so raises a reasonable possibility of substantiating the claim for service connection for chloracne. 

3. For the initial rating periods from April 8, 2008 to September 15, 2009, and from November 1, 2009 to July 28, 2011, PTSD has been characterized by social and occupational impairment with deficiencies in most areas.

4. For the initial rating periods from April 8, 2008 to September 15, 2009, and from November 1, 2009 to July 28, 2011, PTSD has not more nearly approximated total social and occupational impairment.

5. The Veteran has a current disability of lumbar spine degenerative disc disease, L5-S1. 

6. The Veteran sustained a lumbar spine strain in service. 

7. The current lumbar spine degenerative disc disease did not have its onset during active service, nor is it otherwise related to service.

8. The Veteran has current disabilities of right knee osteoarthritis and a chin scar.

9. The current right knee osteoarthritis and chin scar were incurred in service.

10.   The Veteran sustained a cervical strain and right shoulder contusion in service.

11.   The Veteran does not have a current cervical spine or right shoulder disability.


CONCLUSIONS OF LAW

1. The January 1997 rating decision, which denied service connection for chloracne, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2. The criteria for reopening service connection for chloracne are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for PTSD have been met for the initial rating periods from April 8, 2008 to September 15, 2009, and from November 1, 2009 to July 28, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

4. The criteria for service connection for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1110, 1111, 1154, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right knee osteoarthritis are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

6. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a chin scar are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

7. The criteria for service connection for a cervical spine disorder are not met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2015).

8. The criteria for service connection for a right shoulder disorder are not met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, the Board is reopening service connection for chloracne, and granting service connection for right knee osteoarthritis and a chin scar, which constitutes a full grant of the benefit sought on appeal with respect to these issues.  As there remains no aspect of these issues to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

With respect to the claims for service connection for a lumbar spine disorder, a cervical spine disorder, and a right shoulder disorder, in a November 2006 notice letter sent prior to the initial denial of the claims in July 2007, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

With regard to the appeal for a higher initial rating for PTSD, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements in support of the current appeal.  

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  VA examined the Veteran's lumbar spine, cervical spine, and shoulder in May 2009, and mental health (PTSD) in March 2010 and July 2011.  The Board finds the above-referenced examination reports to be adequate for the purpose of deciding the appeal.  The examiners reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered opinions regarding the severity of the respective disability.  The examination reports contain all the findings needed to evaluate the claims on appeal, including the Veteran's history and a rationale for the medical opinions reached by the VA examiners.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Reopening of Service Connection Legal Authority

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the VA Secretary's duty to assist by providing a medical opinion.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for Chloracne 

The RO denied service connection in a January 1997 rating decision on the basis that service treatment (medical) records were negative for any complaints, treatment, or diagnosis of chloracne during service, and that there was no current disability of chloracne due to Agent Orange.  In a January 1997 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of this decision; thus, the decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

The Board finds that there is a sufficient evidentiary basis to reopen service connection for chloracne.  The new evidence includes a September 2006 Veteran statement that he was informed by medical professionals in the 1980s that the rash on his face and chest was diagnosed as chloracne.  The Veteran's statement is presumed credible for purposes of reopening service connection for chloracne.  See Justus, 3 Vet. App. at 513.  A September 2009 VA treatment record shows treatment for rash with topical cream but shows no diagnosis.  Based on the foregoing, the Board finds that this evidence, in light of the Veteran's reports that he has a recurrent rash on the face and neck, is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.  The Board also finds this evidence to be material because it raises a reasonable possibility of substantiating the claim in that, when considered with the old evidence, the new evidence triggers VA's duty to assist by providing a medical opinion; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for chloracne.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, as explained in the remand section below, further development is necessary before the Board can address the merits of the service connection claim.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted in this case, and finds that the severity of the Veteran's PTSD on appeal has changed during the course of the appeal so as to warrant staged rating of 70 percent prior to July 28, 2011.  The Veteran is in receipt of a 100 percent rating for PTSD from July 28, 2011.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating Analysis for PTSD prior to July 28, 2011

The General Formula for Rating Mental Disorders, Diagnostic Code (DC) 9411, provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of a veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-43 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (5th ed.) (2013) (DSM-V); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

The Veteran contends that PTSD symptoms warrant a higher initial rating of 70 percent for the initial rating period prior to July 28, 2011.  See e.g., February 2015 appellant's Court brief.  After a review of all the evidence, lay and medical, the Board finds that the Veteran's PTSD manifested by occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, and mood due to symptoms that more nearly approximate the 70 percent rating criteria under DC 9411 for the initial rating periods from April 8, 2008 to September 15, 2009, and from November 1, 2009 to July 28.  38 C.F.R. § 4.130.  The record reflects that during these periods the Veteran had suicidal ideation, near-continuous depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  See April 2008 and May 2008 VA treatment records; October 2008 and March 2010 VA examination reports.  The October 2008 VA examiner opined that the Veteran's PTSD caused deficiencies in most areas.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD more nearly approximated the criteria provided by the 70 percent rating under DC 9411 for the initial rating periods from April 8, 2008 to September 15, 2009, and from November 1, 2009 to July 28.  38 C.F.R. § 4.130.  

The Board has reviewed all the evidence of record, lay and medical, and finds that, for the initial rating periods from April 8, 2008 to September 15, 2009, and from November 1, 2009 to July 28, the evidence did not meet or more nearly approximate the criteria for a higher 100 percent disability rating for PTSD.  Id.  The record does not indicate total occupational and social impairment, including due to symptoms of such a severity as described for a 100 percent rating for the service-connected PTSD, for the initial rating periods from April 8, 2008 to September 15, 2009, and from November 1, 2009 to July 28, 2011. 

An April 2008 VA treatment record shows that the Veteran reported experiencing difficulties sleeping, bad dreams, thoughts about dying, and feeling "down."  A May 2008 VA treatment record shows that the Veteran described experiencing multiple traumas during service as part of a marine combat unit, including witnessing the death of his commanding officer.  The Veteran stated that, after service, he was employed for more than two decades as a policeman and retired in 2002, and that he had been married to his wife for the past 31 years.  The Veteran was also experiencing nightmares, flashbacks, sweating, intrusive thoughts, insomnia, feeling emotional and extremely irritable, and problems managing his anger.  The May 2008 VA clinician noted that the Veteran demonstrated avoidance of triggers, loss of interest in activities, emotional numbing, diminished concentration, hypervigilance, and an exaggerated startle response.  Upon examination in May 2008, the VA clinician assessed that the Veteran presented as neatly groomed, and his behavior was appropriate, was alert and oriented to all spheres, with no memory loss or impairment, had normal speech and varied affect throughout the interview, including becoming tearful when talking about the in-service stressors.  The Veteran denied experiencing delusions or suicidal ideations.  During the May 2008 VA consultation, the Veteran's wife reported that the Veteran was particularly depressed and moody since his retirement.  

The Veteran underwent a VA examination in October 2008.  The Veteran reported feeling depressed and moody, worse since his retirement in 2002.  The Veteran estimated waking up two to three times per week in a severe sweat due to nightmares.  The Veteran also reported crying for no reason, feeling easy to anger, constantly on guard, estranged and detached from others, and had little interest in activities.  The Veteran stated that he was experiencing hallucinatory phenomena of hearing his name called and intrusive thoughts of vivid memories triggered by environmental cues.  The Veteran avoided reminders of his stressors, such as war movies.  The Veteran's wife stated that the Veteran's increased anger had led to marital problems, and that the Veteran no longer spent as much time with his family.  For example, when his grandchildren came over, he would frequently go to his room and go to bed.  The Veteran reported he had a good relationship with most of his grown children and grandchildren, though he occasionally had a difficult time being around his grandchildren.  

Upon examination in October 2008, the VA examiner noted that the Veteran was neatly dressed and groomed, but made very poor eye contact and looked down throughout the interview.  The VA examiner indicated that the Veteran appeared depressed, teary, and unable to speak when he described events in Vietnam.  The October 2008 VA examiner assessed that the Veteran was alert, cognitively intact, and had good insight and judgment; however, the examiner noted that the Veteran's family relations had suffered and that he was markedly depressed.  The October 2008 VA examiner diagnosed chronic moderately severe PTSD, and assigned a GAF score of 50.  

In the summer of 2008, the Veteran began to attend VA group therapy and was noted to participate appropriately.  He shared his experiences of loss and his reluctance to seek help.  He continued to participate in this group therapy throughout the appeal period.  VA treatment records reflect that the Veteran was alert, oriented, and active during these sessions, though he expressed some skepticism at the process.  In September 2009, the Veteran entered a PTSD residential program, based on which the Veteran received a temporary total (100 percent) rating from September 15, 2009 to November 1, 2009 under 38 C.F.R. § 4.29.  Accordingly, a higher initial rating is not available for the initial rating period from September 15, 2009 to November 1, 2009.

In March 2010, the Veteran was provided with a VA examination where he reported that he benefitted from the PTSD residential program he entered in 2008, but once he was out, he felt that "he was in a deeper hole than when he started."  The Veteran was tearful or suppressing tears throughout the interview, and the March 2010 VA examiner opined that the Veteran was "truly suffering."  Both the Veteran and his wife reported that the Veteran had become angrier, more irritable, had a lower frustration tolerance, more reclusive, and more depressed.  The Veteran stated that he was also less and less interested in a relationship with his children due to his irritability, and felt very uncomfortable around his grandchildren as he did not want to expose them to his short temper and emotions.  The Veteran also reported an increased desire to isolate, and his wife stated he no longer returned phone calls from former co-workers or members of his PTSD support group.  The Veteran's wife also indicated that the Veteran had increased difficulty recovering, that is if something upset him in the morning, he would be angry for the whole day.  

Upon examination in March 2010, the VA examiner noted that the Veteran was appropriately dressed and spoke clearly, but was fatigued and lethargic throughout the interview.  The March 2010 VA examiner indicated that the Veteran's speech was slow, affect was constricted, and mood was depressed, but his attitude was cooperative.  The March 2010 VA examiner noted that the Veteran's attention was intact, thought process was unremarkable, memory was normal, and did not experience any obsessive rituals or panic attacks.  The Veteran also reported hearing his name called at times.  The March 2010 VA examiner diagnosed the Veteran with moderate to severe PTSD with depressive symptoms which had increased significantly.  The March 2010 VA examiner assigned a GAF score of 48 due to the Veteran's increased social isolation and decreased interest in activities; however, the VA examiner opined the Veteran had no problem with the activities of daily living.  

In February 2010, the Veteran provided testimony at a hearing before a decision review officer (DRO) where the Veteran reported experiencing trouble sleeping, poor concentration, and depression, but clarified that anger was his main concern.  The Veteran continued to participate in group therapy throughout 2010.

VA treatment records date in December 2010 and January 2011 show that the Veteran reported experiencing irritability and moodiness, which he attributed to the anniversary of traumatic experiences he witnessed during service.  As a result, the Veteran stated that sleep patterns were worse, and that he had a continued desire to avoid others.  The December 2010 and January 2011 VA clinician noted that the Veteran was attentive, fully oriented, appropriately groomed, spoke with normal speech and logical thought process, and did not demonstrate any abnormal motor movement.  However, the December 2010 and January 2011 VA clinician indicated that the Veteran was in an irritable mood with poor eye contact throughout each session.  A GAF score of 50 was assigned in December 2010 and January 2010, which indicates serious symptoms.

A March 2011 VA treatment record shows that the Veteran reported feeling "more upbeat" but that he continued to have flashbacks, nightmares, night sweats, and difficulty with crowds.  The Veteran stated that the relationship with his wife was good, and that they were planning a trip to Washington, DC together to visit the memorial.  The March 2011 VA clinician noted that the Veteran's grooming was appropriate, that no abnormal motor movements were demonstrated, and that the Veteran was alert, attentive, and fully oriented.  The March 2011 VA clinician indicated that the Veteran's memory, attention, and concentration were all intact, insight and judgment were good, mood was anxious, and that the Veteran's affect was constricted, blunted, and flat.  The March 2011 VA clinician noted that the Veteran's thought process was linear and speech was normal.  The Veteran denied experiencing any hallucinations, obsessions, or compulsions.  The March 2011 VA examiner assigned a GAF score of 50.

With respect to social impairment, while the Veteran was divorced from his first wife, the record reflects that the Veteran was still able to maintain over a thirty-year marriage with his wife.  While the Veteran and his wife shared that the marriage was strained, the Veteran demonstrated a continued successful relationship with his wife, including planning future vacations with her, as well as his reports in March 2011 that the relationship with his wife was good.  Although the Veteran described difficulties being around his children and grandchildren, he was still able to maintain some relationship with them.  In May 2008, the Veteran reported that he had a few other Vietnam veterans that he talked with off and on.  A September 2009 VA treatment record shows that the Veteran reported that while he tended to isolate and hated crowds, his usual social peer-group included one local veteran buddy and two from California.  All of this evidence is not indicative of total social impairment as a result of PTSD symptoms.  Accordingly, the weight of the lay and medical evidence of record as outlined above demonstrates that, for the entire initial rating periods from April 8, 2008 to September 15, 2009, and from November 1, 2009 to July 28, 2011, the Veteran's PTSD symptoms did not more nearly approximate total social impairment as contemplated by the 100 percent rating under DC 9411.  38 C.F.R. § 4.130.

With respect to occupational impairment, the record reflects that the Veteran retired in 2002 and the Veteran has not alleged, and the record does not otherwise reflect, that the Veteran's retirement was due to PTSD.  The October 2008 VA examiner noted assessed that the Veteran was alert, cognitively intact, and had good insight and judgment.  The March 2010 VA examiner noted that the Veteran's attention was intact and his thought process unremarkable, memory was normal, and did not experience any obsessive rituals or panic attacks.  VA treatment records during this period show clinical assessments that the Veteran was attentive, fully oriented, appropriately groomed, spoke with normal speech and logical thought process.  See e.g., December 2010, January 2011, and March 2011 VA treatment records.  To the extent that the Veteran had unprovoked anger, this symptom is similar to impaired impulse control, which is inconsistent with total occupational impairment, as required by the 100 percent rating for PTSD, and which is contemplated by the 70 percent rating under DC 9411.  Therefore, the weight of the lay and medical evidence of record demonstrates that, for the initial rating periods from April 8, 2008 to September 15, 2009, and from November 1, 2009 to July 28, 2011, the Veteran's PTSD symptoms more nearly approximated occupational impairment manifested by impaired impulse control, and difficulty in adapting to stressful circumstances, including work or worklike settings, which more nearly approximates a 70 percent rating under DC 9411, and does not more nearly approximate total occupational impairment as contemplated by the 100 percent rating under DC 9411 from April 8, 2008 to September 15, 2009, and from November 1, 2009 to July 28, 2011.  38 C.F.R. § 4.130.

The Board finds that the degree of severity of the Veteran's PTSD symptoms or functional impairment as reflected by the GAF scores during the appeal period, which were assessed at 48 to 50, with one GAF score of 71 in November 2009, generally indicate moderate to moderately severe or serious symptoms or moderate to moderately severe or serious difficulty in social and occupational functioning.  The clinical evidence of record shows specific findings, history of symptoms, and observed symptoms and impairment more nearly approximating the criteria for a 70 percent rating under DC 9411, and do not reflect some impairment in reality testing or communication, or other impairment associated with a GAF score of 40 or less.  The Board finds that, from April 8, 2008 to September 15, 2009, and from November 1, 2009 to July 28, 2011, the Veteran's GAF scores, when read together with the other evidence of record, reflect that the Veteran experienced moderate to moderately severe or serious psychiatric symptoms productive of occupational and social impairment with deficiencies in most areas, more nearly approximating the criteria for a 70 percent disability rating under DC 9411.  38 C.F.R. § 4.130. 

There is no showing that the Veteran had total occupational and social impairment including symptoms such as gross impairment of thought processes or communication, persistent delusions or hallucinations, exhibited grossly inappropriate behavior, disorientation to time or place, memory loss for names of close relatives, own occupational, or own name, or intermittent inability to perform activities of daily living.  While the Veteran reported suicidal ideation on several occasions, he also denied suicidal ideation in other instances.  See e.g. May 2008, September 2009, and October 2009 VA treatment records.  Therefore, the Veteran's suicidal ideations during this period were intermittent, and the Veteran indicated that he had no plans to kill himself; therefore, the Veteran was not a persistent danger to hurting himself during this period.  The Veteran also consistently denied homicidal ideation during this period; accordingly, the Veteran was not a persistent danger to hurting others.  Although the Veteran reported in October 2008 and March 2010 that he had auditory hallucinations in the form of hearing his name being called, the record also reflects that the Veteran denied all hallucinations in other instances.  See, e.g., September 2009 and January 2011 VA treatment records.  Moreover, the Veteran's February 2015 Court brief indicates that there is no indication in the record that the auditory hallucinations were persistent.  Accordingly, the Veteran's auditory hallucinations during this period were not of the severity required for the 100 percent rating under DC 9411.

The Board finds that, for the initial rating periods from April 8, 2008 to September 15, 2009, and from November 1, 2009 to July 28, 2011, the weight of the evidence did not exhibit symptomatology or total occupational and social impairment described for a 100 percent rating.  For these reasons, the Board finds that, for the initial rating periods from April 8, 2008 to September 15, 2009, and from November 1, 2009 to July 28, 2011, the weight of the lay and medical evidence of record demonstrates that the Veteran's PTSD symptoms and social and occupational impairment were not of the severity indicated for a 100 percent ("total") rating under DC 9411.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for PTSD for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and occupational impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria under DC 9411 specifically provide for disability ratings based on a combination of psychiatric symptoms, findings, and impairment due to the symptoms.  In this case, the Veteran's PTSD is manifested by symptoms of chronic sleep impairment, to include as a result of nightmares, some difficulties with concentration and memory, suspiciousness, irritability, outbursts of anger, impaired impulse control, intermittent suicidal ideation, flattened affect, near-continuous depression affecting the ability to function independently, appropriately, and effectively, inability to establish and maintain effective relationships, and difficulty in adapting to stressful circumstances, including work or worklike setting.  These symptoms and social and occupational impairment  are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  38 C.F.R. § 4.130; Mauerhan, 16 Vet. App. at 443.  

The schedular rating criteria specifically include ratings based on social and occupational impairment with deficiencies in most areas, as well as total occupational and social impairment due to symptoms of PTSD.  The schedular rating criteria also include ratings based on analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015).  Additionally, the Board has considered the probative GAF scores of record, which are incorporated through the DSM-V as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the Veteran's PTSD.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for PTSD, diabetes mellitus type II with erectile dysfunction, and peripheral neuropathy of both lower extremities.  Moreover, this Board decision is granting service connection for a right knee disability and a chin scar. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the service-connected PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record reflects that the Veteran voluntarily retired in 2002 from the Memphis police department after more than 20 years of service.  The Veteran has not alleged, and the record does not otherwise reflect, that the Veteran's choice to retire was related to his service-connected PTSD or that he is otherwise unemployable due to PTSD.  Accordingly, the Board finds that, for the initial rating period from April 8, 2008 to July 28, 2011, a TDIU has not been raised and, therefore, is not before the Board on appeal.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, osteoarthritis (of the right knee) - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  

Lumbar spine degenerative disc disease is not a chronic disease under 
38 C.F.R. § 3.309(a); moreover, the June 2011 VA examination shows that the Veteran does not have arthritis of the spine.  Therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for a lumbar spine disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. 
§ 3.309(a).  Walker, 708 F.3d at 1338-40.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23. The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).


Service Connection for Lumbar Spine Disorder

The Veteran contends that the currently-diagnosed lumbar spine disability is related to service.  Specifically, the Veteran asserted that he injured the low back when he was pinned to the ground by a large tree that fell on him while he was running through a tree line during an enemy mortar attack in Quang Nam Province.  See March 31, 2008 Veteran statement; February 2010 DRO hearing transcript.

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current lumbar spine disability.  The May 2009 VA examination report shows a diagnosis of degenerative disc disease, L5-S1.


The Board finds that the evidence is at least in equipoise on the question of whether the Veteran sustained an in-service injury to the lumbar spine during combat.  The evidence shows that the Veteran engaged in combat with the enemy during service.  The DD Forms 214 and 215 show that the Veteran received the Purple Heart Medal with one gold star, as well as the Combat Action Ribbon for service in Vietnam.  
The May 2009 VA examiner indicated that the Veteran sustained a lumbar strain in-service when a tree fell on him during combat.  While service treatment records do not show complaints, treatment, or diagnosis pertaining to the lumbar spine, the Veteran has credibly reported that he sustained an injury to the lumbar spine when a tree fell on him during service.  Such report of back injury is consistent with the circumstances, conditions, or hardships of the Veteran's service, notwithstanding the lack of official record of such incurrence.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  For this reason, the in-service injury presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 3.304(f)(2) is applicable in this case to demonstrate a lumbar spine injury during service.

Notwithstanding the in-service back injury, the Board finds that the weight of the lay and medical evidence of record demonstrates that the currently-diagnosed lumbar spine disability did not start in service and is not etiologically related to service, to include the in-service lumbar strain during combat.  The Veteran underwent a VA examination May 2009; after performing a physical examination, and based on a review of the claims file and consideration of the Veteran's lay statements, the VA examiner opined that the currently-diagnosed lumbar spine disability of degenerative disc disease is less likely as not caused by, a result of, or related to the in-service lumbar strain.  In reaching this conclusion, the VA examiner opined that the current lumbar spine disability is more likely to be age related, especially given its current mild nature.    

The Board finds that the May 2009 VA examination report is highly probative with respect to service connection for a lumbar spine disability, and is adequately based on objective findings as shown by the record; accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the May 2009 VA examination report provides competent, credible, and probative evidence which shows that the currently-diagnosed lumbar spine disability is not etiologically related to the lumbar strain sustained in service. 

Insomuch as the Veteran asserts that the lumbar spine disability is directly related to the lumbar strain in service, the Board finds that the Veteran is not competent to relate the currently-diagnosed lumbar spine disability to active service.  While the Veteran is competent to describe current symptoms or an in-service injury or symptoms, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as lumbar spine degenerative disc disease and its relationship to a lumbar strain or the aging process, which requires specialized medical knowledge of the musculoskeletal system, which the Veteran is not shown to have.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury). 

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record demonstrates that the currently-diagnosed lumbar spine degenerative disc disease is not related to service, to include the in-service lumbar strain as a result of the tree incident.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding benefit of the doubt; but, there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for a lumbar spine disability is not warranted.

Service Connection for a Right Knee Disorder and Chin Scar

The Veteran contends that the currently-diagnosed right knee disability and a chin scar are related to service.  Specifically, the Veteran asserted that he injured the right knee and chin when he was struck by small arms fire in the chin and knee while assisting fellow Marines, who were pinned down by enemy fire.  The Veteran has also advanced that he has had right knee pain since service.  See e.g., March 31, 2008 Veteran statement; May 2009 VA examination report; February 2010 DRO hearing transcript.

 The Board finds that the Veteran has a current right knee disability.  A March 2014 VA treatment record shows a diagnosis of right knee osteoarthritis.

The Board also finds that the Veteran has a current chin scar.  The May 2009 VA examination report shows a transverse chin scar measuring 3.5 centimeters, which was well-healed with no sign of infection, erythema, edema, or discharge. 

After a review of all the evidence, lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether current right knee disability and chin scar were directly "incurred in" service.  The Veteran has credibly reported that he sustained an injury to the right knee and chin when he was struck by small arms fire in the chin and right knee during combat in Vietnam.  
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f)(2).  A January 1972 service treatment record also shows complaints of pain in the right knee, a notation that the Veteran
was involved in a traffic accident, and an assessment of a sprained right knee.

Evidence weighing against a finding of in-service onset of a right knee disorder and a chin scar includes a May 1972 service separation examination report showing a normal clinical evaluation of the lower extremities and no notations of scars on the chin while showing notations of scars on the forehead, nose, and back.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current right knee disorder and chin scar were incurred in service.  38 C.F.R. 
§ 3.303(a), (d).  

The Board notes that May 2009 VA examiner did not provide an opinion as to the relationship between the current right knee disorder and chin scar and active service because he concluded that the Veteran had a normal right knee and no chin condition.  However, as shown above, the record reflects that the Veteran currently has right knee osteoarthritis as well as a chin scar.  Therefore, the May 2009 VA opinion is of no probative value because it is based on an inaccurate factual premise of normal right knee and chin.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Regardless, the Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a direct basis because of in-service incurrence of right knee osteoarthritis and chin scar rather than on a relationship (or nexus) between the current right knee osteoarthritis and chin and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for right knee osteoarthritis and a chin scar is warranted as directly incurred in service.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  

Service Connection for Cervical Spine and Right Shoulder Disorders

The Veteran contends that service connection for neck and right shoulder disorders are warranted because they are related to service.  Specifically, the Veteran asserted that he injured the neck and right shoulder when he was struck and pinned to the ground by a large tree that had been struck by mortars while he was running through a tree line during a mortar attack in Quang Nam Province resulting in in an injury to the neck and right shoulder.  The Veteran stated that, after the tree was removed from his back, he was treated later that night by a field medic for bruises and abrasions to the neck and right shoulder.  See e.g., February 2010 DRO hearing transcript.

After a review of all the evidence, lay and medical, the Board finds that the Veteran sustained in-service injuries to the right shoulder and cervical spine.  Service personnel records show that the Veteran sustained a bruised shoulder due to a falling tree following an enemy mortar attack; however, service personnel records did not specify which shoulder was injured.  The May 2009 VA examiner indicated that the Veteran sustained a cervical strain and right shoulder contusion during service when a tree fell on him during combat.  As stated above, because the Veteran engaged in combat during service, the in-service injury presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 3.304(f)(2) is applicable in this case to demonstrate the occurrence of cervical spine and right shoulder injuries during service.  While service treatment records do not show complaints, treatment, or diagnosis pertaining to the cervical spine, the Veteran has credibly reported that he sustained an injury to the cervical spine when a tree fell on him during service, and such injury is consistent with the circumstances and conditions of the Veteran's service.  Id.  

However, the weight of the evidence demonstrates that the in-service neck and right shoulder injuries were not chronic.  Service treatment records after the in-service neck and right shoulder injuries do not show complaints, treatment, or diagnosis pertaining to a neck or right shoulder disorder.  The May 1972 service separation examination report shows a normal clinical evaluation of the neck, spine, and upper extremities, and does not indicate any reports by the Veteran of any neck or right shoulder symptoms.  The May 2009 VA examiner assessed that the cervical strain resulting from the in-service neck injury had resolved, and that the Veteran had a normal right shoulder.

The Board next finds that the weight of the lay and medical evidence of record demonstrates that the Veteran does not have a diagnosed cervical spine or right shoulder "disability" for VA compensation purposes.  During the May 2009 VA examination, the Veteran reported that he had neck pain, which he described as "nagging" and rated it at three to four out of ten.  The Veteran indicated that the pain radiates into the right shoulder.  The Veteran stated that he had neck pain, tightness, and achiness when he sits all day.  With respect to the right shoulder, the Veteran reported having pain when he reached up above the shoulder.  After examining the Veteran, the May 2009 VA examiner assessed that the Veteran had a cervical strain in service with minimal residual deficit.  The May 2009 VA examiner explained that there was no radiographic evidence of degenerative changes in the cervical spine.  Based on the foregoing, the May 2009 VA examiner assessed that the in-service neck problem had resolved.  

The record does not otherwise contain any evidence of a diagnosed cervical spine or right shoulder disability immediately prior to or during this claim, and the Veteran has not provided any competent evidence of a diagnosis of a cervical spine or right shoulder disability.  In this regard, the Board finds that the Veteran is not competent to render a diagnosis of a cervical spine or right shoulder disability.  While the Veteran is competent to describe current symptoms or an in-service injury, symptoms, and treatment, he does not have the requisite medical expertise needed to provide a competent opinion regarding diagnosis or causation of a complex musculoskeletal medical disorder of the cervical spine or right shoulder and their relationship to a cervical strain or right shoulder contusion more than 40 years ago, 

which requires specialized knowledge of the musculoskeletal system, which the Veteran is not shown to have.  See Layno, 6 Vet. App. 465; Kahana, 24 Vet. App. at 437 (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury).  In addition, while a veteran is competent to report a contemporaneous medical diagnosis given to him by a doctor, the Veteran has not proffered that a doctor diagnosed a cervical spine or right shoulder disability, and has not related any diagnosis from a doctor.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the weight of the lay and medical evidence of record demonstrates that while the Veteran may have some right shoulder pain, as well as neck pain, achiness, and stiffness, the Veteran does not have a current right shoulder or cervical spine disability.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).

Based on the foregoing, while the Veteran injured the neck and right shoulder in service, such injuries did not result in a chronic neck or right shoulder disorders, and the weight of the competent evidence of record demonstrates the Veteran does not have a current cervical spine or right shoulder "disability" at any time immediately preceding or during the current claim.  Without a current cervical spine or right shoulder disability, service connection cannot be established.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately 

prior to filing of a claim).  Based on the foregoing, the preponderance of the evidence is against the claims for service connection for a cervical spine disorder and a right shoulder disorder, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for chloracne is granted.

An initial rating for PTSD of 70 percent, but no higher, for the initial rating periods from April 8, 2008 to September 15, 2009, and from November 1, 2009 to July 28, 2011, is granted.

Service connection for a lumbar spine disability is denied.

Service connection for right knee osteoarthritis is granted. 

Service connection for a chin scar is granted. 

Service connection for a cervical spine disorder is denied.

Service connection for a right shoulder disorder is denied.


REMAND

Service Connection for a Skin Disorder

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The record reflects that the Veteran had in-country service in the Republic of Vietnam during the Vietnam era; therefore, in-service herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(m).

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 USCA § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3 309(e).  Even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran contends that service connection for rash on the face, neck, chest, and back (including chloracne) is warranted as a result of exposure to Agent Orange during service.  The Veteran asserts that he was diagnosed with chloracne in 1984.  See September 2006 VA Form 21-526 and attached statement.  

With respect to the element of current disability, VA treatment records show that the Veteran was treated for rash with topical cream in September 2009.  However, the September 2009 VA treatment record shows no diagnosis of a skin disorder.  The record otherwise reflects that the Veteran has recurrent rash, which was diagnosed as tinea cruris and tinea pedis prior to the current appeal period.  See, e.g., July 1980 and September 1980 VA treatment records; December 1996 VA examination report.

In light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing whether a current skin disorder started in service or was caused by the in-service herbicide exposure.  See Combee, 34 F.3d 1039; McCartt, 12 Vet. App at 167.

Accordingly, the issue of service connection for a skin disorder is REMANDED for the following actions:

1. Schedule the Veteran for the appropriate VA examination to help determine the etiology of any current skin disorder.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions: 

a. Does the Veteran have a current disability of chloracne or any other skin disability?  In providing this opinion, the VA examiner should not only focus on current skin findings, but also consider history of any skin disorder that Veteran may have had.

b. Is it at least as likely as not (i.e., a 50 percent probability or greater) that chloracne or any skin disorder started in service or is related to active service, to include the presumed in-service exposure to herbicides (Agent Orange)?  The VA examiner should specifically comment on the Veteran's reports of recurrent rash.

The examiner should provide a rationale for all opinions given with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.  In answering the question above, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  The VA examiner should not use as a reason for the opinion that a skin disorder is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).  

2. Thereafter, the issue of service connection for a skin disorder should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


